993 F.2d 1536
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Greta V. GORDON, Plaintiff-Appellant,v.Mark CATZA;  Broughton Hospital, Defendants-Appellees.
No. 93-1405.
United States Court of Appeals,Fourth Circuit.
Submitted:  May 3, 1993Decided:  May 25, 1993

Appeal from the United States District Court for the Western District of North Carolina, at Shelby.  Richard L. Voorhees, Chief District Judge.  (CA-93-37-4)
Greta V. Gordon, Appellant Pro Se.
W.D.N.C.
AFFIRMED.
Before RUSSELL and HALL, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Greta V. Gordon appeals from the district court's order dismissing this 42 U.S.C. § 1983 (1988) action as frivolous, pursuant to 28 U.S.C. § 1915(d) (1988).  Our review of the record and the district court's opinion discloses no abuse of discretion and that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Gordon v. Catza, No. CA-93-37-4 (W.D.N.C. Mar. 24, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED